Douglas, J.,
concurring in part and dissenting in part. I concur in paragraph one of the syllabus of the majority opinion and the judgment of the majority that finds appellant’s silos, silo foundations and conveyor to be taxable personal property. I respectfully dissent as to paragraph two of the syllabus and the holding of the majority that the machine bins are “adjuncts” and are therefore exempt.
The key to this and so many other like cases, that we are now seeing on a more frequent basis since this court undertook to “refine” current law, is the definition of “manufacturing” and “processing.” R.C. 5739.01(R) (formerly R.C. 5739.01 [S]) clearly requires that a “* * * transformation or conversion of material or things into a different state or form from that in which they originally existed * * *” (emphasis added) must take place before the requirement or definition of “manufacturing” or “processing” has been met. R.C. 5739.01(R)(1). The section then goes on to except from taxation “adjuncts” used in production to complete a product. To be an “adjunct,” the material or thing must be used, according to R.C. 5739.01 (R)(2), “* * * after such transforming or converting has commenced.” (Emphasis added.)
The majority opinion concedes that the “* * * machine bins supply the blender box with granules * * *.” The actual transforming or converting into a different state or form does not take place in the machine bins. Such transforming or converting does not occur until the granules enter the blender box. Thus, since the use of the machine bins occurs before — rather than after — transforming or converting has commenced, the machine bins cannot be excepted from taxation.
Accordingly, I respectfully concur in part and dissent in part.